UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4612


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

TREMAYNE QUINTA BUGG,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cr-00006-SGW-1)


Argued:   October 31, 2013                  Decided:    March 17, 2014


Before TRAXLER,   Chief   Judge,   and   KING   and   THACKER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Joel Christopher Hoppe, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Charlottesville, Virginia, for Appellant.        Kartic
Padmanabhan, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.    ON BRIEF: Larry W. Shelton, Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Daniel Howell, Third Year Practice Law Student, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In    May       2012,    Tremayne        Quinta       Bugg    conditionally        pleaded

guilty      in     the    Western        District          of   Virginia      to    charges     of

possession         with        intent    to     distribute          cocaine       base    (“crack

cocaine”), in violation of 21 U.S.C. § 841(a)(1), and possession

of a firearm by a convicted felon, in contravention of 18 U.S.C.

§ 922(g)(1).           By his plea agreement, Bugg reserved the right to

pursue this appeal, in which he solely contests the district

court’s denial of his motion to suppress evidence seized during

the police encounter that led to the crack cocaine and firearm

charges.         See United States v. Bugg, No. 7:12-cr-00006 (W.D. Va.

May 10, 2012), ECF No. 36 (the “Suppression Opinion”). 1                                 Invoking

the    Fourth          Amendment,        Bugg        contends       that    law     enforcement

officers         unconstitutionally             detained,          arrested,       and   searched

him.        As    explained       below,        we       disagree    and    thus     affirm    the

judgment pronouncing Bugg’s convictions and 151-month sentence.



                                                 I.

       Following          an     evidentiary             hearing    and    briefing      by    the

parties,         the    district        court    made       detailed       findings      of   fact

pertinent to Bugg’s suppression motion:

       1
       The unpublished Suppression Opinion is found at J.A. 110-
14. (Citations herein to “J.A. __” refer to the contents of the
Joint Appendix filed by the parties in this appeal.)



                                                     2
     On December 17, 2011, law enforcement officers
staked out an apartment on Hunt Avenue in Roanoke,
Virginia, in an attempt to arrest an armed-and-
dangerous,   six-foot     five-inch,   250-pound    African
American   male    fugitive   with   a   violent   criminal
history.   During the stake-out, officers watched as a
dark-colored    sport-utility    vehicle   approached   the
apartment and seemingly noticed the police presence.
The SUV stopped, made a mid-block u-turn, and sped
away from the scene.           The officers left their
positions and commenced a search for the SUV.            In
short order, the officers found the vehicle parked in
a nearby high-crime neighborhood.        The SUV’s driver,
who fit the fugitive’s description (but who, officers
later discovered, was not the fugitive), exited the
vehicle and got into a white sedan. The sedan pulled
away and, after driving a short distance, turned
around and re-approached the SUV.          Suspecting that
their fugitive was now in the sedan, one of the
officers activated his car’s emergency lights and
initiated a stop.      Two other officers, riding in an
unmarked car behind the SUV, saw Bugg exit the front
passenger-side of the parked SUV and focus his
attention on the now-stopped sedan.            One of the
officers in the unmarked car exited his vehicle and
directed Bugg to stop in order to answer some
questions. Bugg responded unintelligibly, turned away
from the officers, and made a movement toward his
waistband.    Fearing that Bugg was reaching for a
weapon, both officers raised their own weapons and
ordered Bugg to put his hands up. Bugg complied with
that order and the officers’ subsequent instruction to
place his hands on the SUV’s hood.

     Soon after, a third officer arrived and asked
Bugg to identify himself.   When Bugg reached for his
wallet    to   retrieve    his    identification,   he
inadvertently exposed a handgun holster on his right
hip. The officer removed a loaded .32-caliber Smith &
Wesson revolver from the holster.      When Bugg then
divulged (without prompting from the officers) that he
was recently released from prison after serving time
for a felony drug charge, the officers handcuffed Bugg
and searched him. The officers found a seven-gram bag
of crack cocaine and a small bag of “a green leafy
substance.” Officers then transported Bugg to another
location and Mirandized him.   Bugg admitted that the

                            3
     revolver was his and that he was on his way to deliver
     the crack cocaine at the time of the stop.

Suppression Opinion 1-2.

     Premised on those findings, the district court ruled that,

at the point Bugg was directed to stop and answer questions, the

officers “had reasonable, articulable suspicion to initiate a

Terry stop.”     See Suppression Opinion 4; see also Illinois v.

Wardlow, 528 U.S. 119, 123 (2000) (“In Terry, we held that an

officer may, consistent with the Fourth Amendment, conduct a

brief, investigatory stop when the officer has a reasonable,

articulable suspicion that criminal activity is afoot.” (citing

Terry v. Ohio, 392 U.S. 1, 30 (1968))).               The court specified

that “the following suspicious behavior” justified the officers’

stop of Bugg:

     [F]irst, the SUV approached their position, seemed to
     spot their presence, stopped, abruptly u-turned, and
     sped away; second, after locating the SUV in a nearby
     high-crime neighborhood, a man fitting the description
     of the fugitive they were seeking exited the SUV and
     entered a waiting sedan that pulled away, drove a
     short distance, turned around, and re-approached the
     SUV; and third, when officers stopped the sedan, Bugg
     exited the parked SUV and focused his attention on the
     traffic stop.

Suppression    Opinion    4.   According   to   the    court,   “an   officer

seeing   these   events   unfold   sequentially   and    employing     common

sense could be reasonably suspicious that criminal activity was

afoot and that Bugg was somehow involved.”            Id. at 5.   The court

further determined that “[e]ach event succeeding the stop (Bugg

                                     4
making a movement toward his waistband, officers drawing down on

Bugg, Bugg inadvertently revealing his hip holster and divulging

his   felony      conviction,    and   officers      arresting     and   searching

Bugg) lawfully flowed from that moment.”                  Id.    Thus, the court

“f[ound]     no    constitutional      violation     requiring      suppression.”

Id.



                                        II.

      In this appeal, which was timely brought pursuant to 28

U.S.C. § 1291, Bugg asserts that the district court erred in

deeming    the     “reasonable,    articulable       suspicion”      standard     of

Terry v. Ohio, 392 U.S. 1 (1968), to be satisfied.                       Where, as

here, we consider the denial of a motion to suppress, we review

a court’s legal conclusions de novo and its factual findings for

clear error.        See United States v. Branch, 537 F.3d 328, 337

(4th Cir. 2008).         We also construe the evidence in the light

most favorable to the prevailing party, i.e., the government.

Id.

      As the district court appreciated and explained in denying

Bugg’s motion, see Suppression Opinion 3-4, the existence of

reasonable     suspicion    to   justify      a   Terry   stop   depends   on     the

totality   of     the   circumstances.        See,   e.g.,      United   States    v.

Glover, 662 F.3d 694, 698 (4th Cir. 2011) (citing United States

v. Sokolow, 490 U.S. 1, 8 (1989)).                Those circumstances include

                                         5
the    facts    known     by    the    officers     and     the       inferences           flowing

therefrom.       See United States v. Hernandez-Mendez, 626 F.3d 203,

207-08 (4th Cir. 2010).                Indeed, “officers [may] draw on their

own experience and specialized training to make inferences from

and    deductions       about    the    cumulative         information           available      to

them that might well elude an untrained person.”                                United States

v. Arvizu, 534 U.S. 266, 273 (2002) (internal quotation marks

omitted); see also United States v. Lender, 985 F.2d 151, 154

(4th    Cir.     1993)    (“Reasonable         suspicion         is       a    commonsensical

proposition.          Courts are not remiss in crediting the practical

experience       of    officers       who    observe       on    a    daily         basis    what

transpires on the street.”).

       Even     wholly     lawful      conduct      may      engender           a     reasonable

suspicion that criminal activity is afoot.                                See Sokolow, 490
U.S. at 9-10 (observing that “Terry itself involved ‘a series of

acts, each of them perhaps innocent’ if viewed separately, ‘but

which taken together warranted further investigation’” (quoting

Terry, 392 U.S. at 22)).               So long as “[t]he articulated factors

together       . . .    serve    to    eliminate       a    substantial             portion    of

innocent travelers,” the reasonable suspicion standard may be

satisfied.       See United States v. Foreman, 369 F.3d 776, 781 (4th

Cir.    2004).         Importantly,         that   “standard         is       ‘less      demanding

. . . than probable cause,’” though it requires “‘more than an

inchoate      and     unparticularized         suspicion        or    hunch         of    criminal

                                               6
activity.’”        Branch, 537 F.3d at 336 (alteration in original)

(quoting Illinois v. Wardlow, 528 U.S. 119, 123, 124 (2000)).

       We agree with the district court that the events preceding

the    officers’     stop    of    Bugg      —     properly       considered       in    their

totality — were sufficiently suggestive of criminal activity to

demonstrate reasonable suspicion.                   In the words of the district

court:    “By the time they initiated the Terry stop, officers had

good     reason    to      believe     that        Bugg   was      connected        in    some

meaningful way to a suspected dangerous fugitive and that he had

participated       in    highly    suspicious         vehicle      maneuvers.            . . .

Moreover,    the     facts,       taken     together,       served       to    eliminate     a

substantial portion of innocent travelers.”                        Suppression Opinion

5; see also, e.g., J.A. 47-52, 55-57, 63-64 (evidentiary hearing

testimony     of        Sergeant       John       Stephens        of     Roanoke         Police

Department,       describing      series      of    “very     suspicious”          and   “odd”

events    that     culminated        in     Bugg’s    unexpected         emergence        from

passenger    seat       of   parked,       driverless       SUV    and    his      abnormal,

intense focus on nearby traffic stop of sedan involving officer

unaware that Bugg was watching from “semicovered position”).

       Though he does not dispute the district court’s factual

findings,     Bugg      seeks     to      detach    himself       from    the      suspected

fugitive and the irregular vehicle maneuvers.                          For example, Bugg

characterizes        the     presumed       criminal        activity          as   “being    a

fugitive” and asserts that such activity “was attributable to

                                              7
only the driver of the SUV, who fit the fugitive’s description.”

See    Br.    of     Appellant      14-15   (arguing       that    “[m]erely     being    a

passenger in a vehicle that was driven by a suspected fugitive

does not suggest that the non-fugitive is engaged in criminal

behavior”).            Bugg       further    maintains      that        “[t]he   criminal

behavior,       i.e.        being    a    fugitive,      that     the     officers     were

investigating followed the suspected fugitive from the SUV” —

that is, away from Bugg — “to the sedan.”                       Id. at 15.       Finally,

Bugg contends that, when “he merely got out of the SUV and stood

by it, watching the traffic stop” of the sedan, “his actions

[did] not suggest that he was about to commit a crime.”                              Id. at

17.    Bugg elaborates that he was in a no-win situation, in that

the officers would have found it suspicious if he instead had

stayed in the SUV or walked away from the scene.                          He also offers

an innocent explanation for his semicovered position, pointing

out that he was simply “standing next to the door from which he

had exited.”         Id. at 18.

       We cannot ignore, however, that even after the SUV engaged

in evasive maneuvers apparently designed to elude the police,

Bugg     remained          with    that   parked     and    driverless       vehicle     —

seemingly awaiting the suspected fugitive’s return — while his

cohort       went     on    a     quick   jaunt     in   the      sedan    evocative     of

additional          criminal      activity,       including     drug      dealing.       As

Sergeant Stephens explained, Bugg’s continued presence with the

                                              8
SUV   (whether    inside     or     outside       the     vehicle)     was    itself

suspicious.       See   J.A.      56.         Meanwhile,    Bugg’s     semicovered

position and markedly intense focus on the sedan-related traffic

stop evinced that he was a potential threat to officer safety.

      In any event, Bugg would have us deem his “stop unjustified

based merely on a piecemeal refutation of each individual fact

and inference,” when we instead “must look at the cumulative

information available to the officer[s].”                  See Branch, 537 F.3d

at 337 (internal quotation marks omitted).                    Accordingly, Bugg

has   not   persuaded   us   that       the    district    court     erred    in   its

reasonable suspicion analysis. 2



                                        III.

      Pursuant to the foregoing, we affirm the judgment of the

district court.

                                                                             AFFIRMED



      2
        Because we endorse the district court’s reasonable
suspicion analysis, we need not consider the government’s
alternative bases for affirmance. The government asserts, inter
alia, that the SUV was seized along with the sedan, thereby
enabling the officers to request identification from Bugg as an
SUV passenger.   See United States v. Soriano-Jarquin, 492 F.3d
495, 500-01 (4th Cir. 2007).      Additionally, the government
argues that Bugg himself was not seized until the officers —
fearing that Bugg was reaching for a weapon when he made the
movement toward his waistband — drew their own weapons and
ordered Bugg to put his hands up. See Lender, 985 F.2d at 155.



                                          9